     Case: 4:18-cr-00271-JAR Doc. #: 17 Filed: 02/11/19 Page: 1 of 2 PageID #: 24



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      No. 4:18CR00213 NAB
                                              )
NEDIC SLAVEN,                                 )
                                              )
               Defendant.                     )

                MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Tracy L. Berry, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant’s

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3142(d).

        As and for its grounds, the Government states as follows:

        1.     Defendant is charged with a violation of: Title 42, United States Code, Section

1320a-8b, using force against Social Security Administration employees.

        2.     Pursuant to Title 18, United States Code, Section 3142(g), the weight of the

evidence against defendant, and the violent nature of defendant’s conduct, there is a risk that the

defendant poses a danger to the community.

        WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community
  Case: 4:18-cr-00271-JAR Doc. #: 17 Filed: 02/11/19 Page: 2 of 2 PageID #: 25



and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY

                                             /s/ Tracy L. Berry
                                             TRACY L. BERRY, 014573 TN
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
